     Case 2:19-cv-01951-GMN-EJY Document 84 Filed 02/18/21 Page 1 of 2




1    KRISTOL BRADLEY GINAPP, ESQ.
     Nevada Bar No. 8468
2    E-mail: kginapp@nevadafirm.com
     HOLLEY DRIGGS
3    400 South Fourth Street, Third Floor
     Las Vegas, Nevada 89101
4    Telephone:    702/791-0308
     Facsimile:    702/791-1912
5
     Attorneys for Defendants
6    Vast Holdings Group, LLC,
     Vast Solutions Group, Inc.,
7    Vast Solutions Group, LLC,
     Vast Financial Solutions, Inc.,
8    Graphene Advisors, LLC,
     Anderson Investment Consultant, LLC
9    And R. Kenner French

10
                                  UNTIED STATES DISTRICT COURT
11
                                           DISTRICT OF NEVADA
12

13
     KATELYN WHITTEMORE, an individual,                 Case No.: 2:19-cv-01951-GMN-EJY
14
                             Plaintiff,
15
               v.
16
     ANDREW “TOBY” MATHIS, an individual,               STIPULATION AND ORDER TO
17   CLINT COONS, an individual, MICHAEL                EXTEND TIME TO RESPOND TO
     BOWMAN, an individual, RAYMOND                     PLAINTIFF’S SECOND AMENDED
18   “KENNER” FRENCH, an individual, VAST               COMPLAINT (FIRST REQUEST)
     HOLDING GROUP, LLC, doing business as a
19   Nevada limited-liability company, ANDERSON
     FINANCIAL SERVICES, LLC, doing business
20   as a foreign Washington limited-liability
     company; VAST SOLUTIONS GROUP, INC., a
21   Nevada Corporation, VAST FINANCIAL
     SOULTIONS, INC., a Nevada Domestic
22   Corporation; GRAPHENE ADVISORS LLC, A
     Nevada Limited Liability Company, VAST
23   SOLUTIONS GROUP, LLC, A Washington
     Limited Liability Company, ANDERSON
24   INVESTMENT CONSULTANTS, LLC, DOES
     1-100, inclusive,
25
                             Defendants.
26

27   ///

28   ///
                                                  -1–
     13984-01\2555342.docx
     Case 2:19-cv-01951-GMN-EJY Document 84 Filed 02/18/21 Page 2 of 2




1                      STIPULATION AND ORDER TO EXTEND TIME TO RESPOND
                           TO PLAINTIFF’S SECOND AMENDED COMPLAINT
2                                        (FIRST REQUEST)

3               Plaintiff KATELYN WHITTEMORE (“Plaintiff”) and Defendants VAST HOLDINGS

4    GROUP, LLC, VAST FINANCIAL SOLUTIONS, INC., GRAPHENE ADVISORS LLC, VAST
5    SOLUTIONS GROUP, INC., VAST SOLUTIONS GROUP, LLC, ANDERSON INVESTMENT
6
     CONSULTANTS, LLC, AND RAYMOND KENNER FRENCH (“Defendants”), by and through
7
     their counsel of record, hereby stipulate to extend the deadline for Defendants to respond to
8
     Plaintiff’s Second Amended Complaint up to and including February 19, 2021.
9

10
      Dated this 18th day of February, 2021         Dated this 18th day of February, 2021
11
      MULLINS & TRENCHAK,                           HOLLEY DRIGGS
12    ATTORNEYS AT LAW

13    /s/ Jenny L. Foley                            /s/ Kristol Bradley Ginapp
      Philip J. Trenchak, Esq.                      Kristol Bradley Ginapp, Esq.
14    Victoria C. Mullins, Esq.                     400 South Fourth Street, 3rd Floor
      1614 S. Maryland Parkway                      Las Vegas, NV 89101
15    Las Vegas, NV 89104
                                                    Attorneys for Defendants
16    Jenny L. Foley, Ph.D., Esq.                   Vast Holdings Group, LLC,
      HKM Employment Attorneys LLP                  Vast Solutions Group, Inc.,
17    1785 East Sahara, Suite 300                   Vast Solutions Group, LLC,
      Las Vegas, Nevada 89104                       Vast Financial Solutions, Inc.,
18                                                  Graphene Advisors, LLC, and
      Attorneys for Plaintiff                       R. Kenner French
19

20

21   IT IS SO ORDERED:
22

23                February 18, 2021
     Dated:
                                                U.S. MAGISTRATE JUDGE
24

25

26

27

28
                                                 -2–
     13984-01\2555342.docx
